     Case 3:19-cv-01559-DMS-MSB Document 1 Filed 08/19/19 PageID.1 Page 1 of 26



     Michael A. Alfred, Esq., SBN 113716
 1
     Law Office of Michael A. Alfred
 2   7220 Trade Street, Suite 101
     San Diego, California 92121
 3   (858) 566-6800
 4

 5   Attorney for Plaintiffs

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               SOUTHERN DISTRICT OF CALIFORNIA
 9


                                                            '19CV1559 DMS MSB
10
     RICHARD JOHN HAGEN,                   )   Case No.:
11   EUROMOTORWERKS, LLC DBA EURO          )
     MOTORWERKS, CARRIE E. SORRENTO        )   COMPLAINT SEEKING INJUNCTIVE
12
     aka CARRIE SORENTO-HAGEN aka          )   RELIEF, DECLARATORY RELIEF,
13   CARRIE HAGEN,                         )   MONETARY DAMAGES, STATUTORY
                                           )   DAMAGES, AND OTHER DAMAGES:
14                             Plaintiffs, )     1. Violations of the 14th Amendment
                                           )        Due Process Clause of the US
15
     vs.                                   )        Constitution
16                                         )     2. Federal Trade Commission Act,
     LAST CHANCE FUNDING, INC.,            )        Section 5
17   ANDREW PARKER, MITCHELLY LEVY, )            3. Federal and CA RICO Violations
     DAVID A. RENTTO, ROBERT L. RENTTO, )        4. Usury
18
     ESQ., RENTTO & RENTTO PLC, ADAM J. )        5. Fair Debt Collection Practices Act
19   FELDMAN and THE FELDMAN LAW           )        and Rosenthal Fair Debt Collection
     FIRM, P.C. and DOES 1 through 200     )        Practices Act
20                                         )     6. Fraud
                               Defendants. )     7. Injunctive Relief
21
                                           )     8. Declaratory Relief
22                                         )
                                           )   DEMAND FOR JURY TRIAL
23                                         )   Judge:
24
                                           )   Dept.:
                                           )   Action Filed:
25                                         )   Trial Date: Not Set
                                           )
26                                         )
27
                                           )
                                           )
28                                         )



                                                                              COMPLAINT
     001
                                                                                  Page 1
     Case 3:19-cv-01559-DMS-MSB Document 1 Filed 08/19/19 PageID.2 Page 2 of 26




 1
     Plaintiffs allege as follows:
 2
                                                  PARTIES
 3
            1.      The Plaintiffs RICHARD JOHN HAGEN, CARRIE E. SORRENTO are natural
 4
     persons who reside in California. Individual plaintiffs are consumers engaged in federal
 5   interstate and/or foreign commerce and domestic and family support activities. Plaintiffs
 6   EUROMOTORWERKS, LLC DBA EURO MOTORWERKS are business entities doing
 7   business in California. Plaintiffs are engaged in activities that affect federal interstate and/or
 8   foreign commerce.
 9          2.      Plaintiffs are informed and believe and thereon allege that Defendant LAST
10   CHANCE FUNDING, INC. (“LCF”) is a foreign corporation organized and existing in the state
11   of New York and is a citizen of the state of New York doing business in federal interstate and/or
12   foreign commerce. LAST CHANCE FUNDING INC can be served by serving its attorney at
13   411 Hempstead Turnpike, West Hempstead, NY 11552.
14          3.      Plaintiffs are informed and believe and thereon allege that Defendant ANDREW
15   PARKER is a natural person who resides in the State of New York and is otherwise sue juris
16   who can be served through active legal counsel and/or at his office at 411 Hempstead Turnpike,
17   West Hempstead, New York 11552 and is an active participant in Defendant LAST CHANCE
18   FUNDING INC.’S fraudulent, usurious scheme and is believed to maintain a business office in
19   California and in other states.
20          4.      Plaintiffs are informed and believe and thereon allege that Defendant MITCHELL
21   LEVY is a natural person who resides in the State of New York and is otherwise sue juris who
22   can be served through active legal counsel and/or at his office at 411 Hempstead Turnpike, West
23   Hempstead, New York 11552 and is an active participant in Defendant LAST CHANCE
24   FUNDING INC.’S fraudulent, usurious scheme and is believed to maintain a business office in
25   California and in other states.
26          5.      Plaintiffs are informed and believe and thereon allege that Defendant ROBERT L.
27   RENTTO is a natural person who resides in the State of California and is a citizen of California
28   and is otherwise sui juris. Defendant ROBERT L. RENTTO is a Professional Law Corporation,



                                                                                                COMPLAINT
     002
                                                                                                    Page 2
     Case 3:19-cv-01559-DMS-MSB Document 1 Filed 08/19/19 PageID.3 Page 3 of 26




 1   a citizen of California,, organized and existing pursuant to the laws of California and a
 2   participant in and legal enabler of the defendant LAST CHANCE FUNDING INC.’s fraudulent,
 3   usurious scheme. Said defendants can be served at their office and principal place of business at
 4   110 West C Street, Ste. 1503, San Diego, CA 92101.
 5          6.      Plaintiffs are informed and believe and thereon allege that Defendant DAVID A.
 6   RENTTO is a natural person who resides in the State of California and is a citizen of California
 7   and is otherwise sui juris. Defendant DAVID A. RENTTO is a Professional Law Corporation, a
 8   citizen of California,, organized and existing pursuant to the laws of California and a participant
 9   in and legal enable of the defendant LAST CHANCE FUNDING INC.’s fraudulent, usurious
10   scheme. Said defendants can be served at their office and principal place of business at 110
11   West C Street, Ste. 1503, San Diego, CA 92101.
12          7.      Plaintiffs are informed and believe and thereon allege that Defendant ADAM J.
13   FELDMAN is a natural person who resides in the State of New York and is a citizen of New
14   York and is otherwise sui juris. Defendant THE FELDMAN LAW FIRM, P.C. is a Professional

15   Law Corporation, a citizen of New York, organized and existing pursuant to the laws of the state

16   of New York and a participant in and legal enable of the defendant LAST CHANCE FUNDING

17   INC.’s fraudulent, usurious scheme. Said defendants can be served at their office and principal

18   place of business at 411 Hempstead Turnpike, West Hempstead, NY 11552.

19                                   JURISDICTION AND VENUE

20          8.      This court has original jurisdiction pursuant to 15 U.S.C. §45(a)(1) in that the

21   claims alleged herein arise under the laws of the United States, and:

22                  a. The Federal RICO Statute, 18 U.S.C. §1964;

23                  b. The Fair Debt Collection Practices Act, 15 U.S.C. §1692;

24          9.      This Court has supplemental jurisdiction pursuant to 28 U.S.C. §1367 and

25   1391(b)(2)&(d) to hear and determine Plaintiffs’ state law claims because those claims are

26   related to Plaintiffs’ federal claims and arise out of a common nucleus of related facts and form

27   part of the same case or controversy under Article III of the United States Constitution.

28          10.     The Court has jurisdiction over Plaintiffs' action for declaratory relief pursuant to



                                                                                                 COMPLAINT
     003
                                                                                                     Page 3
     Case 3:19-cv-01559-DMS-MSB Document 1 Filed 08/19/19 PageID.4 Page 4 of 26




 1   28 U.S.C. §2201 and Rule 57 of the Federal Rules of Civil Procedure. Injunctive relief is
 2   authorized by 28 U.S.C. §2202 and Rule 65 of the Federal Rules of Civil Procedure.
 3           11.     Venue is proper in the Southern District of California Pursuant to 28 U.S.C.
 4   §1391(b) (2) in that a substantial part of the events, or omissions giving rise to the claims
 5   occurred herein and a number of the Defendants reside or may be found here.
 6           12.     Plaintiffs allege that at all times material herein, the activities, conduct, and/or
 7   omissions committed and/or engages in by the Defendants herein give rise to this action being
 8   instituted within this Federal District Court inasmuch as many of the Plaintiffs are citizens,
 9   consumers and residents of the County of San Diego, City of San Diego, State of California.
10           13.     Plaintiffs allege that the defendants are foreign and domestic citizens, residents,
11   and/or conducting business in California, engages in a pattern of systematic fraudulent activities
12   with Plaintiffs in this District, resulting in injury to Plaintiffs’ respective interests in business or
13   individual household assets and personal property. All agreements, if any, related to venue
14   outside this District are null and void due to their fraudulent nature.

15                                     PRELIMINARY STATEMENT

16           14.     Plaintiffs are individual consumers and business entities who were in need of

17   some capital investment in their personal and business in order to fund family purchases and to

18   fund ongoing business operation, purchase equipment and other assets to fund the capital needs

19   of their businesses. All of the above-named Defendants caused Plaintiffs to enter into or are

20   engaged in illegal collection activities for these predatory individual/business loans, which

21   ultimately had no reasonable, tangible economic benefit for the Plaintiffs and have left them

22   facing the loss of their businesses and financial ruin from Defendants illegal and unethical debt

23   collection activities.

24           15.     Plaintiffs were not in an equal bargaining position with the Defendants at the time

25   that these predatory loans were negotiated and executed. Plaintiffs were not represented by

26   independent legal counsel at the time that these predatory loans were negotiated and executed.

27   Plaintiffs were not advised that they would be voluntarily waiving their due-process rights of

28   notice and an opportunity to be heard before a court can enter a judgment by confession.



                                                                                                   COMPLAINT
     004
                                                                                                       Page 4
     Case 3:19-cv-01559-DMS-MSB Document 1 Filed 08/19/19 PageID.5 Page 5 of 26




 1   Plaintiffs were not advised that they were entering individual loans under the guise of being
 2   business related loans. Plaintiffs were not advised that the interest rates charged for these
 3   consumer/business loans were violative of Federal and State usury laws.
 4          16.     In recognition of the abusive circumstances of their Confession of Judgment law
 5   in the state of New York, the legislature passed a new law stating that “…in recent years,
 6   creditors, often from out-of-state, have entered judgments in various New York counties against
 7   debtors who themselves are out-of-state small business owners with no connection to New York.
 8   This practice has resulted in some unscrupulous creditors using New York law and procedure to
 9   freeze and then seize debtor’s assets based on a judgment entered in a venue far from where the
10   agreement was executed and the parties reside, making it difficult for a debtor to contest abusive
11   conduct by a debtor.” Excerpt from New York State Senate Bill S6395.
12          17.     Under the due process clause of the federal Constitution, a court may enter

13   judgment against a defendant only if the record shows that either (a) the defendant has received

14   notice and an opportunity to be heard, or (b) the defendant has voluntarily, knowingly and

15   intelligently waived his constitutional rights. Isbell v. County of Sonoma S.F. No. 23604,

16   Supreme Court of California, April 24, 1978. None of the Plaintiffs were noticed nor given an

17   opportunity to be heard. The Plaintiffs were not represented by legal counsel so they were not

18   making a “knowing or intelligent” waiver of their constitutional rights. The Confessions of

19   Judgment are sham documents that are patently illegal.

20          18.     Under Federal Trade Commission Section 5: “It is an unfair act or practice within

21   the meaning of Section 5 of the FTC act for a lender or retail installment seller directly or

22   indirectly to take or receive from a consumer an obligation that: 1) Constitutes or contains a

23   cognovit or confession of judgment (for purposes other than executory process in the State of

24   Louisiana), warrant of attorney, or other waiver of the right to notice and the opportunity to be

25   heard in the event of suit or process there on.” 16 CFR 444.2

26          19.     The cognovit utilized in each of these cases states: “I, individually, and on behalf

27   of Merchant consent to the jurisdiction of this Court.” This wording makes it clear that each

28   individual is consenting to the legal jurisdiction of the New York courts and will be personally



                                                                                              COMPLAINT
     005
                                                                                                  Page 5
     Case 3:19-cv-01559-DMS-MSB Document 1 Filed 08/19/19 PageID.6 Page 6 of 26




 1   liable for the confession of judgment. Individual consumers are the protected subjects of the
 2   FTC Act Section 5. The specific usage of the word “individual” is a direct violation of FTC
 3   Section 5.
 4          20.     Defendants made fraudulent misrepresentations that they were making merchant
 5   cash-advances (loaning money) to aid in the growth of these respective individuals and business
 6   entities. Defendants knew that their real intention was to wrongfully induce these individuals
 7   and business entities into transactions that would solely benefit the Defendants. In reality, this
 8   was an “illegal racket” to loan money in violation of Federal and State RICO Laws and to
 9   wrongfully default on the subject loans and to recover far more that the amount of the loans by
10   using the confessed judgments. See Article – “ Sign Here to Lose Everything – Part 1- I Hereby
11   Confess Judgment” EXHIBIT A.
12          21.     On page 11 of Exhibit A, the lender had altered documents before they filed
13   before they filed their confession of judgment documents with the court. EXHIBIT A – PAGE
14   11 and 11a. The legal issue that the lender was attempting to hide was the fact that the individual

15   owners qualify as “consumers”. Consumers are the protected targets of numerous Federal and

16   State laws which are violated by the merchant cash-advance agreements. By altering the names

17   to show just the business names…the lender attempts to mislead the court so the lender can avoid

18   the application of these laws as they proceed with the fraudulent scam to defraud and default

19   these consumers who signed up for their illegal/usurious loans.

20          22.     In the present case, the Defendants are charging an excessive fee of 33.33% for

21   legal fees. These are excessive fees in light of the fact that the confession of judgment process in

22   New York is purely a “rubber-stamp” process where every document is mass-produced by the

23   Defendants and mass executed by a clerk of the court. The company owns the law firm that

24   processes the court documents as evidenced by the Attorney residing at the same address as the

25   lender. EXHIBIT B.

26          23.     Likewise, individual consumers are the protected subjects of the various state

27   Usury laws. In the present case, the Confession of Judgment states specifically that, “I,

28   individually, and on behalf of Merchant consent to the jurisdiction of this Court.” The word



                                                                                              COMPLAINT
     006
                                                                                                  Page 6
     Case 3:19-cv-01559-DMS-MSB Document 1 Filed 08/19/19 PageID.7 Page 7 of 26




 1   “individual” is used in other paragraphs of the contracts and agreements. The use of the word
 2   “individual” is a fatal flaw within the contracts and agreements as it calls into legal
 3   consideration the plethora of consumer protection laws. By doing so, the excessive interest
 4   rates charged within the contracts and agreements violate the state usury laws. In the present
 5   case, LCF advanced/loaned $92,500. The designated payback amount was to be $134,125. The
 6   designated daily payment was to be $2,980.56 via a preauthorized ACH agreement signed by the
 7   debtor. The entire amount of the payback would be accomplished in 45 days. The transaction
 8   could be repeated 8 times per year. The designated interest of $41,625 would accumulate to
 9   $333,000 per year for an APR of 360% per year. This loan was doomed to fail right from the
10   start. EXHIBIT C.
11          24.     The daily ACH withdrawals are the weapon of choice for collecting the
12   repayments of the merchant cash-advances. EXHIBIT D. The debtor will agree to an amount

13   but should the debtor be successful in repaying the entire debt, the debtor will borrow an even

14   higher amount with a more aggressive daily repayment schedule. Rather quickly, the debtor

15   becomes over-extended and the bank account becomes over-drawn. The defaults began and the

16   collection methods become oppressive. Despite any efforts made to get LCF to reduce the daily

17   amount of the ACH withdrawals, the amounts may temporarily go down but then they revert

18   back to the unreasonable amounts. See the email chain attached hereto as EXHIBIT E. The

19   amount of interest being charged will most likely exceed the profits being made in the business.

20   LCF now, technically, owns the business and makes unreasonable demands which cannot be met

21   under any circumstances.

22          25.     According to 15 U.S.C. Section 1692a(5), a “debt” is “any obligation of a

23   consumer to pay money arising out of a transaction in which the money, property, insurance, or

24   services which are the subject of the transaction are primarily for personal, family, or household

25   purposes, whether or not such obligation has been reduced to judgment.” 15 U.S.C. Section

26   1692a(5). By using the word “individual” and by engaging in post-judgement collection activity

27   against the “named individuals” in the contracts along with “unnamed individuals” connected to

28   the households of the judgment debtors, the creditors and agents of the creditors have engaged in



                                                                                             COMPLAINT
     007
                                                                                                 Page 7
     Case 3:19-cv-01559-DMS-MSB Document 1 Filed 08/19/19 PageID.8 Page 8 of 26




 1   unfair debt collection activities.
 2          26.     Plaintiffs bring this action seeking an order for rescission of the predatory loans in
 3   which they are trapped, injunctive relief, declaratory relief, monetary damages, as well as
 4   statutory and actual damages under the causes of actions outlined below.
 5                                     FACTUAL ALLEGATIONS
 6         IN RE RICHARD JOHN HAGEN, EURO MOTORWERKS, LLC DBA EURO
 7                        MOTORWERKS AND JILL M HAGEN-CAMPOS
 8          27.     On October 23, 2017, Plaintiff RICHARD JOHN HAGEN, individually, and on
 9   behalf of Euro Motorwerks, LLC DBA Euro Motorwerks (“Merchant”), executed a Merchant
10   Agreement and associated Affidavit of Confession of Judgment to securitize future cash
11   advances to be made from Defendant, LAST CHANCE FUNDING, LLC (“LCF”). The
12   purchase price was $60,000 and the Purchase Amount was $88,200. The Notary Stamp shows
13   that RICHARD JOHN HAGEN personally appeared to sign the document. There is no mention
14   of EUROMOTORWERKS anywhere on the Notary Stamp. Technically, RICHARD JOHN

15   HAGEN signed as an individual making the entire Confession of Judgment applicable to

16   RICHARD JOHN HAGEN as an individual. EXHIBIT F.

17          28.     On December 5, 2017, Plaintiff RICHARD JOHN HAGEN, individually, and on

18   behalf of Euro Motorwerks, LLC DBA Euro Motorwerks (“Merchant”), executed a modified and

19   updated Merchant Agreement and associated Affidavit of Confession of Judgment to securitize

20   future cash advances to be made from Defendant, LAST CHANCE FUNDING, LLC (“LCF”).

21   The purchase price was $92,500 and the Purchase Amount was $134,125. The Notary Stamp

22   shows that RICHARD JOHN HAGEN personally appeared to sign the document. There is no

23   mention of EUROMOTORWERKS anywhere on the Notary Stamp. Technically, RICHARD

24   JOHN HAGEN signed as an individual making the entire Confession of Judgment applicable to

25   RICHARD JOHN HAGEN as an individual. EXHIBIT G.

26          29.     The agreed daily ACH payment of $2,980.56 was unpayable by Plaintiffs and

27   their bank account was being over-drawn. Accordingly, Plaintiffs negotiated with Defendants to

28   reduce the daily ACH withdrawal amount to $250. EXHIBIT H. At the end of the trial period,



                                                                                              COMPLAINT
     008
                                                                                                  Page 8
     Case 3:19-cv-01559-DMS-MSB Document 1 Filed 08/19/19 PageID.9 Page 9 of 26




 1   the ACH withdrawals reverted back to $2,980.56. Once again, these payments were
 2   unaffordable by the Plaintiffs. EXHIBIT C. Despite Plaintiffs good faith negotiations with
 3   Defendants, no agreement could be achieved to avoid eventual default. EXHIBIT E.
 4          30.     RICHARD JOHN HAGEN was not in an equal bargaining position with the LCF
 5   at the time that these predatory merchant cash-advance (loans) were negotiated and executed.
 6   RICHARD JOHN HAGEN was not represented by independent legal counsel at the time that
 7   these predatory loans were negotiated and executed. RICHARD JOHN HAGEN was not
 8   advised that they would be voluntarily waiving his due-process rights of notice and an
 9   opportunity to be heard before a court can enter a judgment by confession. Neither RICHARD
10   JOHN HAGEN nor CARRIE E. SORRENTO (RICHARD’S SPOUSE) were advised that they
11   were entering individual loans under the guise of being business related merchant cash-advance
12   (loans). Neither RICHARD JOHN HAGEN nor CARRIE E. SORRENTO were advised that the
13   interest rates charged for these consumer/business loans were violative of Federal and State
14   usury laws. CARRIE E. SORRENTO was never advised that her personal assets would be

15   levied upon should there be any default on any of the loans. CARRIE E. SORRENTO never

16   consented to have her personal assets exposed to any business-related loans nor did LCF ever

17   attempt to obtain her consent, approval or signature.

18          31.     On or about January 22, 2018, ANDREW PARKER, President of LCF, executed

19   a notarized AFFIDAVIT OF DEFAULT asserting a legal claim to the unpaid principal balance

20   of $109,304.32, attorney fees of $36,431.13 and various and sundry fees. EXHIBIT I.

21          32.     On or about October 25, 2018, Maureen O’Connell, Clerk of the Court, certified

22   the entry of the original judgement in Case No. 18-600900 on behalf of the County Clerk’s

23   Office, State of New York, County of Nassau. No court proceedings were conducted. No notice

24   nor opportunity to defend was given to RICHARD JOHN HAGEN nor EUROMOTORWERKS

25   nor CARRIE E. SORRENTO. EXHIBIT J.

26          33.     On or about October 26, 2018, the Honorable Jerome C. Murphy, Justice of the

27   Supreme Court of the State of New York, certified the exemplification of Maureen O’Connell.

28




                                                                                              COMPLAINT
     009
                                                                                                  Page 9
     Case 3:19-cv-01559-DMS-MSB Document 1 Filed 08/19/19 PageID.10 Page 10 of 26




 1          34.     On or about October 30, 2081, Maureen O’Connell, Clerk of the Court, certified
 2   the preceding signature of the Honorable Jerome C. Murphy to the original judgement.
 3   EXHIBIT J.
 4          35.     On January 7, 2019, Attorneys Robert L. Rentto and David A. Rentto filed an
 5   Enforcement of Judgment matter with the Clerk of the Superior Court of San Diego as Case No.
 6   37-2019-00000846-CU-EN-CTL. The Notice of Sister-State Judgment is in the total amount of
 7   $159,361.89. EXHIBIT K. As California is a community-property state, this judgement will be
 8   enforced against the business assets and assets which are primarily for personal, family, or
 9   household purposes. Although the Rentto defendants were not directly involved in the center of
10   the racket, they must be enjoined from becoming co-conspirators in the outer rungs of the racket.
11   Any injunction or declaration that does not include all attorneys that are enforcing the illegal
12   judgments would gut this lawsuit.
13          36.     On May 21, 2019, Attorneys Robert L. Rentto and David A. Rentto filed a Writ of
14   Execution in Case No. 37-2019-00000846-CU-EN-CTL. EXHIBIT L.

15          37.     On July 3, 2019, Attorneys Robert L. Rentto and David A. Rentto processed a

16   Notice of Levy via the San Diego County Sheriff’s Office. EXHIBIT M.

17          38.     On August 12, 2019, a Notice of Levy Under Writ of Execution (Money

18   Judgment) was executed against Euro Motorwerks, LLC dba Euro Motorwerks by Officer

19   Woods, badge number 7730 on behalf of William D. Gore, Sheriff of San Diego County.

20   EXHIBIT N. The Sheriff’s Deputy was present for the entire five (5) days of the business week

21   of August 12, 2019 through August 16, 2019.

22                                FIRST CLAIM FOR RELIEF
                     For Violations of the 14th Amendment Due Process Clause
23
       [Against LCF, ANDREW PARKER, MITCHELL LEVY,ADAM J. FELDMAN & THE
24                                FELDMAN LAW FIRM, P.C.]
            39.     Plaintiffs re-allege and incorporate by reference the above paragraphs 9 through
25
     31 above as though set forth fully herein.
26
            40.     LCF conducted one-sided negotiations with the Plaintiffs. In each instance, the
27
     Plaintiffs were not given any opportunity to renegotiate any of the terms of the form
28




                                                                                              COMPLAINT
     010
                                                                                                  Page 10
     Case 3:19-cv-01559-DMS-MSB Document 1 Filed 08/19/19 PageID.11 Page 11 of 26




 1   contracts/agreements.
 2          41.     Plaintiffs, in each instance, signed the contracts/agreements without the benefit of
 3   independent legal advice.
 4          42.     LCF, in each instance, took money from the Plaintiffs bank accounts using a pre-
 5   signed ACH agreement. Plaintiffs alleging that exorbitant amounts were taken causing over-
 6   drawn conditions at Plaintiff’s bank. LCF then claimed that Plaintiffs were in default under the
 7   contracts/agreements claiming excessive amounts beyond the amounts agreed to.
 8          43.     LCF obtained legal a judgment by processing Confessions of Judgment in the
 9   State of New York.
10          44.     Plaintiffs were not notified of the legal proceedings in the State of New York.
11          45.     Plaintiffs suffered financial and emotional upset each time the LCF defendants
12   performed the above illegal actions.
13          46.     Defendants ANDREW PARKER, MITCHELL LEVY, ADAM J. FELDMAN
14   and THE FELDMAN LAW FIRM, P.C. were participants and enablers of defendant LCF’s

15   fraudulent, usurious scheme to unlawfully withdraw exorbitant sums of money from the

16   Plaintiff’s bank accounts.

17          47.     WHEREFORE, Plaintiffs pray for relief as set forth below.

18                                SECOND CLAIM FOR RELIEF
        For Violation of Federal Trade Commission Act, Section 5, 15 U.S.C. § 45(a)(1) et seq.
19
         and/or the California Legal Remedies Act, Cal. Civ. Code § 1770 14, 19, 24(b)(3), 26
20     [Against LCF, ANDREW PARKER, MITCHELL LEVY,ADAM J. FELDMAN & THE
                                   FELDMAN LAW FIRM, P.C.]
21

22          48.     Plaintiffs re-allege and incorporate by reference the above paragraphs 9 through
23   40 as though set forth fully herein.

24          49.     Under Federal Trade Commission Section 5: “It is an unfair act or practice within

25   the meaning of Section 5 of the FTC act for a lender or retail installment seller directly or

26   indirectly to take or receive from a consumer an obligation that: 1) Constitutes or contains a

27   cognovit or confession of judgment (for purposes other than executory process in the State of

28   Louisiana), warrant of attorney, or other waiver of the right to notice and the opportunity to be



                                                                                              COMPLAINT
     011
                                                                                                  Page 11
     Case 3:19-cv-01559-DMS-MSB Document 1 Filed 08/19/19 PageID.12 Page 12 of 26




 1   heard in the event of suit or process there on.” 16 CFR 444.2
 2          50.     The cognovit utilized in each of these cases states: “I, individually, and on behalf
 3   of Merchant consent to the jurisdiction of this Court.” This wording makes it clear that each
 4   individual is consenting to the legal jurisdiction of the New York courts and will be personally
 5   liable for the confession of judgment. Individual consumers are the protected subjects of the
 6   FTC Act Section 5. The specific usage of the word “individual” in the context of these purported
 7   business contracts/agreements is a direct violation of FTC Section 5.
 8          51.     Courts should attempt to carry out the intent of Congress, which was to protect
 9   large consumer class by imposing a duty of those engaged in commerce to refrain from unfair or
10   deceptive acts or practices in commerce. A breach of this duty to consumers should render the
11   violator civilly liable to a member of the protected class. 15 U.S.C. § 45(a)(1) (1964)
12          52.     Under the CA Civil Code § 1770 (14): Representing that a transaction confers or
13   involves rights, remedies, or obligations that it does not have or involve, or that are prohibited by
14   law. To wit, Confessions of Judgments are illegal under FTC Section 5. As used in this matter,

15   Confessions of Judgment are prohibited against individuals in California. Isbell v. County of

16   Sonoma (S.F. No. 23604, Supreme Court of California, April 24, 1978.)

17          53.     Under the CA Civil Code § 1770 (19): It is an unfair or deceptive act to insert an

18   unconscionable provision in a contract. The cognovit utilized in each of these cases states: “I,

19   individually, and on behalf of Merchant consent to the jurisdiction of this Court.” This wording

20   makes it clear that each individual is consenting to the legal jurisdiction of the New York courts

21   and will be personally liable for the confession of judgment. Individual consumers are the

22   protected subjects of the FTC Act Section 5. The specific usage of the word “individual” in the

23   context of these purported business contracts/agreements is a direct violation of FTC Section 5.

24   As used in this matter, Confessions of Judgment are prohibited against individuals in California.

25   Isbell v. County of Sonoma (S.F. No. 23604, Supreme Court of California, April 24, 1978.)

26          54.     Under the CA Civil Code § 1770 (24)(b)(iii): It is an unfair or deceptive act to

27   insert an “unreasonable fee” in a contract. “Unreasonable fee” means a fee that is exorbitant and

28   disproportionate to the services performed. Factors to be considered, if appropriate, in determine



                                                                                               COMPLAINT
     012
                                                                                                   Page 12
     Case 3:19-cv-01559-DMS-MSB Document 1 Filed 08/19/19 PageID.13 Page 13 of 26




 1   the reasonableness of a fee, are based on the circumstances existing at the time of the service and
 2   shall include, but not be limited to, all of the following: (I) The time and effort required…To wit,
 3   the Confession of Judgement authorized a “reasonable attorney fee in the liquidated amount
 4   equal to 33.33% of the amount confessed for judgment hereunder.” To wit, the confession of
 5   judgment process is a form document filing coupled with a rubber-stamp process by the court
 6   clerk. There are no court appearances made As such, the amount of 33.33% legal fee is totally
 7   unreasonable as the fee is exorbitant and disproportionate to the services performed.
 8           55.      Even if the court decides that there is no private right of action under FTC Section
 9   5, FTC Section 5 could be “judicially noticed” as a predicate offense under the State UDAP
10   laws.
11                                      THIRD CLAIM FOR RELIEF
12           Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. §1961 et seq.
                [Against LCF, ANDREW PARKER, MITCHELL LEVY, ROBERT L.
13
                RENNTO, DAVID A. RENTTO, ADAM J. FELDMAN & THE FELDMAN
14              LAW FIRM, P.C.]

15
             56. Plaintiffs re-allege and incorporate by reference the above paragraphs 9 through 46

16
                   as though set forth fully herein.

17
             57.      Defendants formed an enterprise to fleece their customers of usurious interest;

18
     followed by filing illegal and spurious defaults; leading to exorbitant legal fees that are

19
     disproportionate to the services performed (for processing rubber-stamped illegal confessions of

20
     judgment, which require almost no legal intervention to process.) The final act of the enterprise

21
     is to levy on the illegal judgments obtained by taking any visible assets that the enterprise can
     liquidate to the joint and mutual benefit of the co-conspirators.
22
             58.      Defendants committed multiple predicate acts of “racketeering activity, including
23
     but not limited to: wire fraud, mail fraud, bank fraud, theft by deception, fraud and
24
     misrepresentation, and violations of many state and federal laws.
25
             59.      Defendants have through a “pattern and practice” of racketeering activity,
26
     acquired or maintained, directly or indirectly, an interest in or control of an enterprise, property,
27
     including personal property, through the activities alleged herein. Defendants have conspired
28




                                                                                                COMPLAINT
     013
                                                                                                    Page 13
     Case 3:19-cv-01559-DMS-MSB Document 1 Filed 08/19/19 PageID.14 Page 14 of 26




 1   with each other to commit the wrongful acts alleged herein and has committed overt acts in
 2   furtherance of this conspiracy and have received a benefit from them.
 3           60.     Defendants predicate acts were aimed and directed at Plaintiffs.
 4           61.     Defendants violations of the various state and Federal RICO Acts have directly or
 5   indirectly damaged and continue to damage Plaintiffs and Plaintiffs are entitled to recover from
 6   Defendants treble damages and other relief authorized by the various Federal and state RICO
 7   Acts.
 8           62.     Plaintiffs have been informed and believe that the attached potential list of
 9   witnesses have had similar experiences to those experienced by the Plaintiffs. A few of these
10   witnesses can and will testify as to their experiences either in the form of live testimony or via
11   sworn affidavits. EXHIBIT O.
12                           FOURTH CAUSE OF ACTION
                                 Violation of USURY
13
       [Against LCF, ANDREW PARKER, MITCHELL LEVY,ADAM J. FELDMAN & THE
14                           FELDMAN LAW FIRM, P.C.]

15
             63.     Plaintiffs repeat and re-allege and incorporate the above paragraphs as though
16
     fully set forth herein.
17
             64.     For any loan or forbearance of any money, goods, or things in actions, if the
18
     money, goods or things in action are for use primarily for personal, family or household
19
     purposes, at a rate not exceeding 10% or other rate as stated in the state laws of the individual
20
     states, would violate the respective state usury laws.
21
             65.      The Defendants charged rates far exceeding the legal rates of interest in each of
22
     the applicable states. In this instance, Defendants would have earned an APR approximating
23
     360% based upon calculations from Exhibit B.
24
             66.     The Defendants did not disclose the actual rates of interest charged.
25
             67.     The Defendants would take money directly out of the bank accounts of the
26
     Plaintiffs so it became impossible to determine the exact rates of interest charges.
27
             68.     The Defendants took liberties with the amount of interest charged as they were
28
     making individual loans under the guise of making business loans. Business loans do not fall


                                                                                               COMPLAINT
     014
                                                                                                   Page 14
     Case 3:19-cv-01559-DMS-MSB Document 1 Filed 08/19/19 PageID.15 Page 15 of 26




 1   under the laws of usury.
 2           69.      The Plaintiffs signed each of the agreements as an individual and on behalf of the
 3   businesses (Merchant) that they represented.
 4           70.      Individuals fall under the protected class of persons, protected by the Usury laws.
 5           71.      The investigative reports that led to the change of the Confession of Judgment
 6   laws in New York disclosed that rates of 300 to 500% were being charged by many unscrupulous
 7   lenders. Defendants, in each case, was charging these Plaintiffs far in excess of rates of usury
 8   subject to proof at trial.
 9           72.      Plaintiffs have been damaged as a direct result of these violations of the USURY
10   laws as set forth in this Complaint.
11           73.      Therefore, due to the repeated and continuing violations of USURY laws,
12   Defendants are liable to Plaintiffs for actual damages in an amount to be determined at trial; and
13   statutory damages as provided.
14
                                   FIFTH CAUSE OF ACTION
15         Fair Debt Collection Practices Act, 15 USC 1692including Cal. Civ. Code §1572,
                [Against LCF, ANDREW PARKER, MITCHELL LEVY, ROBERT L.
16              RENTTO, DAVID A. RENTTO, ADAM J. FELDMAN & THE FELDMAN
                LAW FIRM, P.C.]
17
             74.      Plaintiffs repeat and re-allege and incorporate the above paragraphs as though
18
     fully set forth herein.
19
             75.      Under 15 USC 1692c: For purposes of this section, the term “consumer” includes
20
     the consumer’s spouse, parent (if the consumer is a minor), guardian, executor, or administrator.
21
     To wit, RICHARD JOHN HAGEN, signed the contracts as an individual and qualifies as a
22
     consumer. CARRIE E. SORRENTO is the spouse of RICHARD JOHN HAGEN and qualifies
23
     as a consumer.
24
             76.      Under 15 USC 1692d: A debt collector may not engage in any conduct the natural
25
     consequence of which is to harass, oppress, or abuse any person in connection with the collection
26
     of a debt. Without limiting the general application of the foregoing, the following conduct is a
27
     violation of this section: (1) The use or threat of use of violence or other criminal means to harm
28




                                                                                              COMPLAINT
     015
                                                                                                  Page 15
     Case 3:19-cv-01559-DMS-MSB Document 1 Filed 08/19/19 PageID.16 Page 16 of 26




 1   the physical person, reputation, or property of any person. (2) The use of obscene or profane
 2   language or language the natural consequence of which is to abuse the hearer or reader. To wit,
 3   Defendant MITCHELL LEVY made threatening statements and profane statements to
 4   RICHARD JOHN HAGEN in violation of the spirit and intent of this section of the FDCPA.
 5   Defendant MITCHELL LEVY exclaimed that “I am going to shut you down.”
 6          77.     Under 15 USC 1692e: A debt collector may not use false, deceptive, or
 7   misleading representations or means in connection with the collection of any debt. (2) The false
 8   representation of (A) the character, amount, or legal status of any debt. (4) The representation or
 9   implication that nonpayment of any debt will result in the arrest or imprisonment of any person
10   or the seizure, garnishment, attachment, or sale of any property or wages of any person unless
11   such action is lawful and the debt collector or creditor intends to take such action. (5) the threat
12   to take any action that cannot legally be taken or that is not intended to be taken. To wit,
13   Defendant ANDREW PARKER filed a false Affidavit of Default in this matter claiming a false
14   and incorrect amount of the debt. Defendants ROBERT RENTTO and DAVID A. RENTTO

15   have filed a false and incorrect Writ of Execution claiming a false and incorrect amount of the

16   debt. Despite the levy upon the bank account of RICHARD JOHN HAGEN, the Defendants

17   persist in demanding the full judgment amount of $159,361.89 despite the prior collections under

18   the Writ of Execution.

19          78.     Under 15 USC 1692f: A debt collector may not use unfair or unconscionable

20   means to collect or attempt to collect any debt. Without limiting the general application of the

21   foregoing, the following conduct is a violation of this section: (1) The collection of any amount

22   (including any interest, fee, charge, or expense incidental to the principal obligation) unless such

23   amount is expressly authorized by the agreement creating the debt or permitted by law. To wit,

24   RICHARD JOHN HAGEN signed the agreements as an individual. Accordingly, individual

25   consumers are protected under the FTC, FDCPA and USURY laws. The Confession of Judgment

26   is illegal and all sums collected and/or to be collected are ill gotten gains to LCF.

27          79.     Under 15 USC 1692i: Any debt collector who brings any legal action on a debt

28   against any consumer shall (2) in the case of an action not described in paragraph (1), bring such



                                                                                               COMPLAINT
     016
                                                                                                   Page 16
     Case 3:19-cv-01559-DMS-MSB Document 1 Filed 08/19/19 PageID.17 Page 17 of 26




 1   action only in the judicial district or similar legal entity-(A) in which the consumer signed the
 2   contract sued upon; or (B) in which such consumer resides at the commencement of the action.
 3   RICHARD JOHN HAGEN, a resident of San Diego, CA, signed the agreements as an individual
 4   within the jurisdiction of San Diego, CA. Accordingly, individual consumers are protected
 5   under the FTC, FDCPA and USURY laws. The Confession of Judgment stipulates that the legal
 6   filings will be made in the State of New York. The is in direct conflict with FDCPA 15 USC
 7   1692i which provides that the correct jurisdiction would be where the consumer resides (San
 8   Diego, California).
 9          80.     Plaintiffs have been damaged as a direct result of these violations of the FDCPA
10   and Rosenthal as set forth in this Complaint.
11          81.     Therefore, as provided by 15 U.S.C. §1692(k) due to the repeated and continuing
12   violations of FDCPA, Defendants are liable to Plaintiffs for actual damages in an amount to be
13   determined at trial; and statutory damages as provided.
                                             SIXTH CAUSE OF ACTION
14
                                         Fraud, including Cal. Civ. Code §1572
15             [Against LCF, ANDREW PARKER, MITCHELL LEVY, ADAM J. FELDMAN
               & THE FELDMAN LAW FIRM, P.C.]
16
            82.     At all relevant times herein, all Defendants, whether actually or fictitiously
17
     named, were the principal, agent or employee of LCF and each other, and in acting as such
18
     principal, or within the course and scope of such employment or agency, took some part in the
19
     acts and omissions as set forth in the Factual Allegations above and those hereinafter set forth by
20
     reason of which each Defendants is/are liable to Plaintiffs for the relief prayed for herein.
21
            83.     When reference in this complaint is made to any act or omission of all
22
     Defendants, such allegation shall be deemed to mean that LCF, ANDREW PARKER,
23
     MITCHELL LEVY, ROBERT L. RENTTO, DAVID A. RENTTO, ADAM J. FELDMAN AND
24
     THE FELDMAN LAW FIRM, P.C. were owners, officers directors, agents, employees, or
25
     representatives did or authorized such act or omission while engaged in the management,
26
     direction or control of the affairs of these Defendants and while acting within the scope and
27
     course of their duties.
28
            84.     Defendants LCF, ANDREW PARKER, MITCHELL LEVY, ADAM J.


                                                                                               COMPLAINT
     017
                                                                                                   Page 17
     Case 3:19-cv-01559-DMS-MSB Document 1 Filed 08/19/19 PageID.18 Page 18 of 26




 1   FELDMAN AND THE FELDMAN LAW FIRM, P.C. knowingly and intentionally made
 2   fraudulent representations and misrepresentations and omissions of material fact regarding
 3   multiple issues, mainly the terms and conditions of the cash advances; the validity of the
 4   Confession of Judgment; the total amount due under the loans/cash advances, the amount of
 5   legal fees charged, incurred and earned; the daily amounts to be taken directly from the
 6   Plaintiff’s bank accounts; and the total interest, fees and expenses charged to the principal loan
 7   balance.
 8          85.     It was the foregoing Defendants’ objective to charge usurious interest rates under
 9   the guise of a business loan. However, all documents clearly indicated that RICHARD J.
10   HAGEN was signing all the documents as an “individual and on behalf of the MERCHANT.”
11          86.     The foregoing Defendants made the misrepresentations and omissions of facts
12   with the intent to deceive and defraud Plaintiffs for the purpose of inducing them to rely upon the

13   fraudulent representations and to enter into illegal Confession of Judgment agreements which

14   waived their constitution rights and to enter into usurious loan agreements.

15          87.     Plaintiffs did not know that the representations of the foregoing Defendants were

16   false, were unaware of the concealed and suppressed intent and facts because they failed to

17   provide them with sufficient information to make an independent determination of the facts, and

18   actively prevented them from discovering the true and concealed facts.

19          88.     The misrepresentations were material in nature, as they concerned the terms and

20   conditions of the cash advances; the validity of the Confession of Judgment; the total amount due

21   under the loans/cash advances, the amount of legal fees charged, incurred and earned; the daily

22   amounts to be taken directly from the Plaintiff’s bank accounts; and the total interest, fees and

23   expenses charged to the principal loan balance.

24          89.     Plaintiffs acted in reliance on the truth of the representations by executing the

25   contracts, including the illegal Confession of Judgment, paying the usurious interest and

26   allowing Defendants full access to making ACH withdrawals from his bank account, all to

27   Plaintiff’s detriment.

28          90.     Plaintiff’s allowed Defendants to draft money directly from his Merchant bank



                                                                                              COMPLAINT
     018
                                                                                                  Page 18
     Case 3:19-cv-01559-DMS-MSB Document 1 Filed 08/19/19 PageID.19 Page 19 of 26




 1   account. Plaintiff agreed to allow drafts of $2,980.56 per day. This was unaffordable for the
 2   Plaintiffs. Defendants agreed to a decrease to $250 per day. Within one weeks-time and
 3   without any notice or agreement from ROBERT JOHN HAGEN, Defendant MITCHELL
 4   LEVY began drafting $2,980.560 per day once again. These final, unauthorized drafts against
 5   the Merchant bank account placed the bank account in an overdraft status and began returning
 6   checks unpaid due to insufficient funds. On February 20, 2018, RICHARD JOHN HAGEN was
 7   forced to remove the bank draft privileges of LCF. EXHIBIT P. The drafts of $2,980.56 per
 8   day, had forced RICHARD JOHN HAGEN into a default position with LCF.
 9          91.     Plaintiffs’ reliance was justified because LCF, ANDREW PARKER, MITCHELL
10   LEVY, ROBERT L. RENTTO, DAVID A. RENTTO, ADAM J. FELDMAN AND THE
11   FELDMAN LAW FIRM, P.C. claimed to be legitimate merchant cash-advance lenders whose
12   primary interest was to assist in the growth and success of the Merchant Enterprises that that

13   loaned money to. Plaintiffs had no reason to disbelieve or distrust them. However, the

14   Defendants sole purpose was their own enrichment as the expense of the Plaintiffs.

15          92.     These Defendants’ actions were willing, intentional and knowing, rendering the

16   merchant cash-advance loan agreements null and void.

17          93.     There was a failure of consideration in this case as the Plaintiffs were never

18   provided with a reasonable repayment schedule that would allow his business to repay his

19   merchant cash-advances on a reasonable schedule. ROBERT JOHN HAGEN was wrongfully

20   induced to enter into agreements that would eventually put his business into financial jeopardy

21   and potential insolvency.

22          94.     Because of these Defendants’ fraud by intentional misrepresentation and

23   concealment, Plaintiffs should be entitled to rescind the merchant cash-advance agreements with

24   LCF. Moreover, LCF should be held accountable for damages and some form of punishment for

25   the perpetration and its participation in a RICO scam.

26          95.     As a direct and proximate result of the foregoing Defendants’ fraud, Plaintiffs

27   have sustained, and continue to suffer serious injury as the proximate result of their reliance on

28   Defendants’ intentional misrepresentations and failures to disclose.



                                                                                              COMPLAINT
     019
                                                                                                  Page 19
     Case 3:19-cv-01559-DMS-MSB Document 1 Filed 08/19/19 PageID.20 Page 20 of 26



                    VERIFIED MOTION FOR TEMPORARY INJUNCTIVE RELIEF
 1

 2        For Immediate Issuance of a Temporary Restraining Order and Preliminary and
       Permanent Injunctive Relief Pursuant to Rule 65 of the Federal Rules of Civil Procedure
 3                                   [Against All Defendants]
 4           96.      Plaintiffs re-allege and incorporate by reference the above paragraphs as though
 5   set forth fully herein.
 6           97.      Defendants LCF, ANDREW PARKER, MITCHELL LEVY, ROBERT L.
 7   RENTTO, DAVID A. RENTTO, ADAM J. FELDMAN AND THE FELDMAN LAW FIRM,
 8   P.C. do not have standing or enforceable rights to enforce the Confession of Judgment and other
 9   agreements as they were induced by fraud and violate many federal and state laws..
10           98.      It is within this Court’s wide discretion to grant a request for a temporary
11   restraining order and/or a preliminary injunction. Grand River Ent. Six Nations Ltd. V. Pryor,
12   481 F.3d 60 (2nd Cir. 2007). Generally, in order to warrant a court’s intervention in the form of
13   injunctive relief, “[t]he party seeking the injunction must demonstrate (1) irreparable harm
14   should the injunction not be granted, and either (a) a likelihood of success on the merits, or (b)
15   sufficiently serious questions going to the merits and a balance of hardships tipping decidedly
16   toward the party seeking injunctive relief>” Resolution Trust Corp. v. Elman, 949 F.2d 624, 626
17   (2d Cir.1979).
18           99.      Defendants LCF, ANDREW PARKER, MITCHELL LEVY, ROBERT L.
19   RENTTO, DAVID A. RENTTO, ADAM J. FELDMAN AND THE FELDMAN LAW FIRM,
20   P.C. do not have standing or enforceable rights to executed on a judgement illegally induced and
21   obtained in the State of New York under false pretenses from Plaintiffs or Plaintiffs wife,
22   including without limitation, conducting a trustee’s sale relative to the property, evicting the
23   tenant, harassing the tenant, or placing a lien on the assets and properties of tenant’s business and

24   household assets.

25           100.     Defendants LCF, ANDREW PARKER, MITCHELL LEVY, ROBERT L.

26   RENTTO, DAVID A. RENTTO, ADAM J. FELDMAN AND THE FELDMAN LAW FIRM,

27   P.C. have threatened to, and unless restrained will, foreclose upon Plaintiffs business and

28   conducting a lien sale on business assets.



                                                                                                COMPLAINT
     020
                                                                                                    Page 20
     Case 3:19-cv-01559-DMS-MSB Document 1 Filed 08/19/19 PageID.21 Page 21 of 26




 1          101.    Any such actions by Defendants LCF, ANDREW PARKER, MITCHELL LEVY,
 2   ROBERT L. RENTTO, DAVID A. RENTTO, ADAM J. FELDMAN AND THE FELDMAN
 3   LAW FIRM, P.C. would result in a new cause of action for “unjust enrichment,” cause
 4   irreparable harm to Plaintiffs, and will cause pecuniary compensation which will not afford
 5   adequate relief because Plaintiffs’ business enterprise and real property are unique.
 6          102.    Injunctive relief is necessary to enjoin Defendants LCF, ANDREW PARKER,
 7   MITCHELL LEVY, ROBERT L. RENTTO, DAVID A. RENTTO, ADAM J. FELDMAN AND
 8   THE FELDMAN LAW FIRM, P.C. from foreclosing upon Plaintiffs’ business and/or homes or
 9   taking Plaintiffs rightful rents and property because these defendants lack standing and any
10   enforceable rights. In addition, there is a current case and controversy in existence concerning
11   Plaintiffs’ and Defendants LCF, ANDREW PARKER, MITCHELL LEVY, ROBERT L.
12   RENTTO, DAVID A. RENTTO, ADAM J. FELDMAN AND THE FELDMAN LAW FIRM,
13   P.C. rights to the subject properties and business assets.
14          103.    By the actions described herein and as a proximate cause of the Defendants

15   conduct, Plaintiffs were damaged in an amount to be proven at trial but not yet ascertained.

16          104.    Plaintiffs have no adequate remedy at law, and the conduct of these Defendants

17   will further harm and destroy Plaintiffs’ rights in their interest in business or property unless

18   injunctive relief issues immediately forthwith.

19          105.    Plaintiffs petition this Honorable Court, pursuant to FRCP Rule 65 to immediately

20   cause issuance of a temporary restraining order and preliminary and permanent injunctive relief

21   to restrain and prohibit Defendants and their respective attorneys, accountants, agents,

22   consultants, counselors, designees, employees, servants, deputies, nominees, representatives,

23   directors, officers, trustees, partners, both general and limited, and any one acting pursuant to

24   any power of attorney, general or limited, from dissipating and/or otherwise disposing of any and

25   all properties, real and/or personal, including all monies, within their possession and control,

26   pending resolution of these proceedings at trial.

27      For Federal Declaratory Relief Pursuant to the Declaratory Judgment Act of 1946 and
28
       Rule 57 of the Federal Rules of Civil Procedure; Title 28 United States Code § 2201-2202
                                       [Against All Defendants]


                                                                                                COMPLAINT
     021
                                                                                                    Page 21
     Case 3:19-cv-01559-DMS-MSB Document 1 Filed 08/19/19 PageID.22 Page 22 of 26




 1           106.    Plaintiffs re-allege and incorporate by reference the above paragraphs as though
 2   set forth fully herein.
 3           107.    A judicial determination is necessary so that the parties may ascertain their rights,
 4   duties and right to title in the Subject Property.
 5           108.    The parties desire that the court make a judicial determination as to their rights,
 6   duties and right to title in the Subject Property.
 7           109.    Plaintiffs have complied with all terms and conditions thereof. Any non-
 8   compliance by the Plaintiffs was intentionally caused by the illegal actions of all Defendants..
 9           110.    Plaintiffs allege that an actual and justifiable controversy exists between the
10   parties arising from the consummated Agreements inasmuch as Defendants LCF, ANDREW
11   PARKER, MITCHELL LEVY, ADAM J. FELDMAN AND THE FELDMAN LAW FIRM,
12   P.C. have obtained an illegal judgment based upon an egregious violation of Plaintiff’s Due

13   Process rights and violations of numerous Federal and State laws. As their final illegal act, all

14   Defendants have domesticated their illegal judgment in San Diego, California. Defendants

15   ROBERT L. RENTTO, DAVID A. RENTTO are executing on the New York State judgement

16   against the Plaintiffs’ business and personal assets. MITCHELL LEVY had proclaimed “I will

17   shut you (RICHARD JOHN HAGEN) down”. The subsequent actions taken are designed to

18   shut EURO MOTORWERKS down and to force RICHARD JOHN HAGEN and his spouse,

19   CARRIE E. SORRENTO out of business and into bankruptcy. Defendants have placed a Sheriff

20   Keeper to perform a business levy at EURO MOTORWERKS for the entire week commencing

21   August 12, 2019. This Sheriff Levy at a car dealership has had such chilling effect on business

22   that no car sales have been closed during the entire week.

23           111.    Defendants are fully aware that the State of New York passed New York Senate

24   Bill S6395 to end the use of confessions of judgments by unscrupulous creditors to freeze then

25   seize debtor’s assets based on a judgment entered in a venue far from where the agreement was

26   executed and the parties reside, making it difficult for a debtor to contest abusive conduct by a

27   creditor. EXHIBIT Q. It’s Official, The Confession of Judgment Era is Over. EXHIBIT R.

28   All Defendants should be foreclosed from exercising any further illegal collection activities



                                                                                               COMPLAINT
     022
                                                                                                   Page 22
     Case 3:19-cv-01559-DMS-MSB Document 1 Filed 08/19/19 PageID.23 Page 23 of 26




 1   inasmuch as Plaintiffs allege that Plaintiffs executed Agreements based upon unconstitutional
 2   and fraudulent representations and material omissions relative to the merchant cash-advance
 3   agreements, as alleged herein above.
 4          112.   In particular, an actual and justifiable controversy exists in that Plaintiffs contend:
 5                 a. Defendants violated the due process rights of the Plaintiffs in that they
 6                     processed legal proceedings in the State of New York without affording the
 7                     Plaintiffs the opportunity for “Notice” and an opportunity to attend the
 8                     “Hearing”. Under the due process clause of the federal Constitution, a court
 9                     may enter judgment against a defendant only if the record shows that (a) the
10                     defendant has received notice and an opportunity to be heard, or (b) the
11                     defendant voluntarily, knowingly and intelligently waived his constitutional
12                     rights. Isbell v. County of Sonoma S.F. No. 23604, Supreme Court of
13                     California, April 24, 1978 ;
14                 b. Defendants violated FTC Rule 5. Under FTC Rule 5: “It is an unfair act or

15                     practice with the meaning of Section 5 of the FTC act for a lender or retail

16                     installment seller directly or indirectly to take or receive from a consumer an

17                     obligation that: 1) Constitutes of contains a cognovit or confession of

18                     judgment..” 16 CFR 444.2 The cognovit utilized in each agreement signed by

19                     the Plaintiffs states: “I, individually, and on behalf of Merchant consent to

20                     the jurisdiction of this Court.” Individual consumers are the protected

21                     subjects of the FTC Act Section 5.

22                 c. Defendants violated the Racketeer Influenced and Corrupt Organizations Act,

23                     18 U.S.C. Section 1961 et seq as more fully set forth in the Third Claim for

24                     Relief.

25                 d. Defendants violated various Federal and State Usury laws as set forth in the

26                     Fourth Claim for Relief. Individual consumers are the protected subjects of

27                     these various Usury laws.

28




                                                                                              COMPLAINT
     023
                                                                                                  Page 23
     Case 3:19-cv-01559-DMS-MSB Document 1 Filed 08/19/19 PageID.24 Page 24 of 26




 1                    e. Defendants violated various and numerous sections of the Fair Debt
 2                         Collection Practices Act, 15 USC 1692 including Cal. Civ. Code 1572 as
 3                         more fully set forth in the Fifth Claim for Relief. Individual consumers are
 4                         the protected subjects of the FDCPA.
 5                    f. That HOAs committed fraud against Plaintiffs as more fully set forth in the
 6                         Sixth Claim for Relief.
 7                    g. Defendants have engaged in a “pattern and practice” of predatory lending.
 8                         We are prepared to call a long list of potential witnesses who will testify as
 9                         the illegal practices engaged in by these Defendants. EXHIBIT O.
10            113.    Plaintiff desires a judicial determination of Defendant’s rights, obligations and
11   duties and a declaration as to who owns Plaintiffs’ Subject Property in order to resolve both the
12   current controversy and prevent future controversies which are likely to occur.
13            114.    Plaintiffs petition this Honorable Court to enter declaratory judgment to nullify
14   and render void of legal sufficiency said Agreements or any other alleged obligations of

15   Plaintiffs resulting from the Defendants breached promises, pursuant to Title 28 United States

16   Code Sections 2201-2202, and Rule 57 of the Federal Rules of Civil Procedure, for the reasons

17   alleged heretofore.

18            115.    Plaintiffs petition this Honorable Court to grant injunctive relief for Plaintiffs

19   against Defendants as more fully alleged in the Twelfth Claim for Relief.

20            116.    By the actions described herein and as a proximate cause of Defendant’s conduct,

21   Plaintiffs were damaged in an amount to be proven at trial but not yet ascertained.

22            117.    Plaintiffs’ further request recovery of attorneys’ fees and costs incurred herein in

23   connection with prosecuting this federal declaratory relief claim.

24                                          PRAYER FOR RELIEF

25   WHEREFORE, Plaintiffs pray for judgment against Defendants, and each and every one of

26   them, as follows:

27         1) That the Court assume supplemental jurisdiction over all state law claims, pursuant to 28

28            U.S.C. §1367.



                                                                                                 COMPLAINT
     024
                                                                                                     Page 24
     Case 3:19-cv-01559-DMS-MSB Document 1 Filed 08/19/19 PageID.25 Page 25 of 26




 1         2) For federal declaratory relief pursuant to the Declaratory Judgment Act of 1946 [Title 28
 2            U.S .C. §2201-2202];
 3         3) Grant actual, statutory, treble damages or punitive damages, costs of this action and a
 4            reasonable attorney's fee to Plaintiffs and against Defendants.
 5         4) Enter an Order requiring Defendants to pay both pre-judgment and post judgment
 6            interests on any amounts awarded.
 7         5) Grant restitution and such other and further relief as the Court deems equitable,
 8            appropriate and just.
 9                                    DEMAND FOR TRIAL BY JURY
10            Plaintiffs hereby demand that this case be tried before a jury pursuant to the Seventh
11   Amendment of the Constitution of the United States of America, Rule 38(b) of the Federal Rules
12   of Civil Procedure, and Local Civil Rule 38.1 of the Local Civil Rules of the United States
13   District Court for the Southern District of California.
14
     Dated: August 19, 2019                         LAW OFFICE OF MICHAEL A. ALFRED
15
                                                                   <
16

17

18                                                          Attorney for Plaintiffs
19
                                              VERIFICATION
20
              Plaintiff, RICHARD JOHN HAGEN, on behalf of himself and EUROMOTORWERKS,
21
     LLC DBA EURO MOTORWERKS, hereby affirms that the facts and allegations contained
22
     herein are true and correct. Affirmed on August 19,
23

24

25

26

27

28




                                                                                              COMPLAIN
     025
                                                                                                  Page2
     Case 3:19-cv-01559-DMS-MSB Document 1 Filed 08/19/19 PageID.26 Page 26 of 26




 1
                                TABLE OF EXHIBITS
 2   Exhibit A – SIGN HERE TO LOSE EVERYTHING – PART 1
 3
     Exhibit B – SUBPOENA ISSUED BY ADAM J. FELDMAN, ESQ.
 4
     Exhibit C – LCF ACH DEBIT LIST
 5

 6   Exhibit D – AUTHORIZATION TO INITIATE ACH ENTRIES FORM
 7
     Exhibit E – EMAIL COMMUNICATIONS LCF & RICHARD JOHN HAGEN
 8

 9   Exhibit F – LCF MERCHANT AGMT/CONFESSION OF JUDGMENT-10/2017
10
     Exhibit G - LCF MERCHANT AGMT/CONFESSION OF JUDGMENT-12/2017
11

12
     Exhibit H - AUTHORIZATION TO INITIATE ACH ENTRIES FORM

13   Exhibit I – AFFIDAVIT OF DEFAULT
14
     Exhibit J - DEFAULT
15

16   Exhibit K – ENFORCEMENT OF JUDGEMENT – 37-2019-00000846
17
     Exhibit L – WRIT OF EXECUTION
18

19   Exhibit M – NOTICE OF LEVY
20
     Exhibit N – SHERIFF BUSINESS LEVY – (8/12/19 THROUGH 8/16/19)
21
     Exhibit O – WITNESS LIST
22

23   EXHIBIT P – ACH STOP PAYMENT
24   EXHIBIT Q – NEW YORK SENATE BILL S6395
25
     EXHIBIT R- IT’S OFFICIAL, THE CONFESSION OF JUDGMENT ERA IS OVER
26

27

28




                                                                        COMPLAINT
     026
                                                                            Page 1
